595 So. 2d 287 (1992)
Danny L. THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2389.
District Court of Appeal of Florida, Fourth District.
March 18, 1992.
Danny L. Thomas, Belle Glade, pro se appellant.
No appearance required for appellee.
PER CURIAM.
Appellant challenges the trial court's denial of his rule 3.800(a) motion to correct illegal sentence.
Pages ten and eleven of the transcript of the January 26, 1984, sentencing hearing in Case No. 82-5831 reflect that the trial court orally pronounced that the 15-year sentence imposed in Case No. 82-5831 was to run consecutively to the 15-year sentence appellant was already serving for violation of probation in Case No. 81-1773. Accordingly, the court's later correction in August of 1984 of the written sentence to conform to its oral pronouncement was proper. See Tetro v. State, 581 So. 2d 1009 (Fla. 4th DCA 1991). In addition, we note that the appellant failed to appeal the trial court's later sentencing order. Rule 3.800 is not intended to be a substitute for appeal.
After review of the initial brief and the record on appeal we conclude that appellant has failed to demonstrate a preliminary basis for reversal. Accordingly, we affirm this case summarily, pursuant to rule 9.315, Florida Rules of Appellate Procedure.
AFFIRMED.
ANSTEAD, DELL and GUNTHER, JJ., concur.